NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4553-18

MICHAEL VANCE, a/k/a
MICHAEL VANTASSAL, and
MICHAEL VANTASSEL,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                   Submitted May 5, 2021 – Decided July 21, 2021

                   Before Judges Ostrer and Vernoia.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Michael Vance, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Stephanie M. Mersch, Deputy
                   Attorney General, on the brief).

PER CURIAM
      In this Department of Corrections disciplinary appeal, Michael Vance

challenges the finding that while incarcerated at South Woods State Prison, he

possessed contraband drugs — specifically, a synthetic cannabinoid.

See N.J.A.C. 10A:4–4.1(a)(6)(i) (prohibited act *.203) (prohibiting "possession

or introduction of any prohibited substances, such as drugs, intoxicants, or

related paraphernalia not prescribed for the inmate by the medical or dental

staff"); N.J.A.C. 10A:4–4.1(a) (stating that "[p]rohibited acts preceded by an

asterisk (*) are considered the most serious and result in the most severe

sanctions"). Because the Department relied on a field test of unproved reliability

and denied Vance's request for a confirmatory test, we reverse.1




1
   According to Department of Corrections records, Vance was released from
custody on February 14, 2021. State of New Jersey Department of Corrections,
OFFICIAL        SITE     OF      THE       STATE       OF     NEW        JERSEY
https://www20.state.nj.us/DOC_Inmate/inmatesearch.jsp (type "Vance" in last-
name field and "Michael" in first-name field; then click "Submit"; then follow
"000201259C" hyperlink) (last visited June 29, 2021) (Department removes
offender information one year after custodial term's completion). However, we
decline to dismiss the appeal as moot. Although it is unclear if the finding will
trigger collateral consequences, see Cinque v. N.J. Dep't of Corr., 261 N.J.
Super. 242, 244 (App. Div. 1993) (stating that a case will be dismissed for
mootness "if the potential of adverse collateral consequences is speculative and
remote"), the Department's reliance on field tests raises an issue of significant
public importance that will surely recur, see State v. Cassidy, 235 N.J. 482, 491
(2018) (declining to dismiss appeal as moot for similar reasons).
                                                                            A-4553-18
                                        2
      A corrections officer reported that during a "non-routine strip search," he

"discovered a bag of green leafy substance in a clear plastic bag wrapped in

tissue . . . in an altered sewn pocket" in Vance's pants. A few days later, a special

investigator, relying on a field test, reported that the substance tested positive

for "Synthetic Cannabinoids Reagent."         Vance was charged with a *.203

prohibited act for possessing the alleged synthetic cannabinoid, and a hearing

officer found him guilty. 2 To support her finding, the hearing officer cited the

field test and the corrections officer's report. For that infraction, Vance received

180 days of administrative segregation, ninety days' loss of commutation time,

permanent loss of contact visits, and other sanctions.

      On appeal, Vance contends that the Department acted arbitrarily and

capriciously and denied him due process by relying on the field test as proof of

guilt after denying his request to submit the substance for further testing. Vance

asserted that the hearing officer stated that the field test was sufficient evidence

of guilt. He also contends that the hearing officer arbitrarily refused to obtain




2
  Because Vance tested positive for suboxone, another hearing officer found
him guilty of a *.204 prohibited act, see N.J.A.C. 10:4–4.1(a)(6)(ii) (prohibiting
"use of any prohibited substances, such as drugs, intoxicants, or related
paraphernalia not prescribed for the inmate by the medical or dental staff ");
however, Vance appeals only the finding of a *.203 infraction.
                                                                              A-4553-18
                                         3
and examine color photos of the leafy substance. Vance argues that it was

brown, not green.

      Vance's arguments rely heavily on our decision in Blanchard v. N.J. Dep't

of Corr., 461 N.J. Super. 231 (App. Div. 2019). The Department counters that

Blanchard is distinguishable on its facts, and that substantial credible evidence

supports the finding against Vance.

      In Blanchard, we reversed a finding of a *.203 infraction that relied on a

field test. The test indicated that the inmate's powder, which he kept inside

rolled or folded magazine paper tucked in a paperback book, was cocaine and

not a coffee sweetener as he contended. Four primary considerations led us to

hold that the Department acted arbitrarily, capriciously or unreasonably in

denying the inmate's request for a confirmatory laboratory test.

      First, we relied on the field test's unproved reliability and the lack of

evidence that a properly-trained special investigator performed the test. Id. at

243-46. We recognized that, because the Department need not apply the Rules

of Evidence, the test's admissibility was not at issue. Id. at 243. But at the same

time, we stated, "[T]he test's reliability is pertinent to whether the agency has

provided a fundamentally fair hearing, and met its burden of proof." Ibid.




                                                                             A-4553-18
                                        4
       Second, we pointed to the dearth of evidence corroborating the claim that

the inmate possessed drugs.     Id. at 246-47. Third, we concluded that the

Department's policy of routinely sending specimens for confirmatory tests

indicated that the Department recognized a field test's limitations, and also

indicated that confirmatory testing was "not unduly burdensome." Id. at 247.3

And fourth, we cited the Department's failure to provide any reasoned

explanation for refusing Blanchard's request for a confirmatory test. Id. at 247-

48.

       The Department does not address factors one, three, or four; we therefore

conclude that they are present in this case, just as they were in Blanchard.

Notably, with regard to factor one, the manufacturer of the Nark II field test for

synthetic cannabinoids used in Vance's case states on its own website, "ALL

TEST     RESULTS      MUST      BE    CONFIRMED         BY    AN    APPROVED

ANALYTICAL LABORATORY!                  The results of this test are merely

presumptive. NARK® only tests for the possible presence of certain chemical

compounds. Reactions may occur with, and such compounds can be found in,

both legal and illegal products." NARK II Synthetic Cannabinoid Reagent,



3
  The Department amended its regulation, which it once limited to urine, to
cover confirmatory testing of other bodily specimens. Id. at 241, n.5.
                                                                            A-4553-18
                                        5
SIRCHIE      (emphasis     added),     https://www.sirchie.com/nark-ii-synthetic-

cannabinoid-reagent-5-tests.html#.YNU9l_KSmUk (last visited June 29, 2021).

Of course, scientific test-results need not be infallible to be admissible. Cassidy,

235 N.J. at 491-92 (stating that "[s]cientific test results are admissible in a

criminal trial only when the technique is shown to be generally accepted as

reliable within the relevant scientific community"). But here, the Department

presented no evidence at all regarding the field test's accuracy. Furthermore,

regarding factor four, the department did not explain why it refused a

confirmatory test — even though it evidently used a laboratory test of Vance's

urine to conclude that he used suboxone. 4 In her written decision, the hearing

officer did not address Vance's request for a confirmatory test. Vance contends

on appeal that she "claimed that the field test was sufficient for a guilty finding."

      So, we focus on factor two. The Department contends that, in contrast to

Blanchard, there was corroborating evidence that Vance possessed a synthetic

cannabinoid: Vance secreted the leafy substance in a plastic bag in a hidden

pocket in his pants, and he was present in a restricted area without authorization.




4
   We rely on Vance's submission for this assertion about the urine test.
Unfortunately, the Department document which he cites for support contains
unexplained abbreviations.
                                                                              A-4553-18
                                         6
But those facts are insufficient to offset the hearing-officer's reliance on the

field-test results.

      We stated that "[t]he sole issue" in Blanchard was "whether, in a case with

a single positive field test of unproved reliability, and no other corroborating

evidence, procedural fairness compels a second, confirmatory test, to assure that

the field test did not produce a false positive." Blanchard, 461 N.J. Super. at

241. We did not decide — because we did not have to — whether corroborating

evidence could salvage a finding that relied on a field test of unproved

reliability. We do so now.

      We conclude that the additional facts the Department cites do not

constitute substantial credible evidence supporting the finding of guilt. Neither

do they mean that Vance received a fair hearing. Evidence of Vance's allegedly-

unauthorized presence in a restricted area and of his hidden pocket does not

excuse the Department's failure to obtain a confirmatory test and its reliance on

a field test of unproved reliability. We reach that conclusion for three reasons.

      First, the hearing officer did not state that she relied on the allegation that

Vance was in an unauthorized area to meet another inmate. Instead, she referred

only to the field test (and the report of the officer who described how he found

the bag in Vance's hidden pocket). Thus, we cannot conclude that her reliance


                                                                              A-4553-18
                                         7
on the field test was "harmless." See Jacobs v. Stephens, 139 N.J. 212, 219

(1995) (applying "harmless-error analysis" to denial of inmate's procedural

rights).

      Second, the hearing officer made no finding on why Vance was in the

medical area. According to a sergeant's report — which the hearing officer did

not cite to support her findings — Vance admitted that he was in the medical

area to meet another inmate. But on appeal, he contends that he was there to

receive medication. It is not for us to resolve this dispute on appeal.

      Third, the allegedly corroborating evidence — even if credited — is far

from overwhelming. Vance's secret pocket may bespeak contraband, but it does

not so clearly bespeak drugs. Vance contended that the vegetation in his pocket

was tobacco, which was itself contraband. And even if Vance was in the medical

area for an unauthorized meeting, that fact does little to prove he possessed

synthetic cannabinoids. Instead, it tends to show that he used suboxone. The

other inmate allegedly possessed suboxone, and both he and Vance tested

positive for that substance.

      Substantial evidence must underlie an agency's finding. In re Carter, 191

N.J. 474, 483 (2007); Blanchard, 461 N.J. Super. at 237-38; N.J.A.C. 10A:4-

9.15(a). In other words, the finding must rest on "such evidence as a reasonable


                                                                          A-4553-18
                                        8
mind might accept as adequate to support a conclusion." Blanchard, 461 N.J.

Super. at 238.

      The record before us does not meet that threshold. Absent evidence of the

field test's reliability, we are unpersuaded (especially in light of the

manufacturer's caveat) that a reasonable mind would find the test adequate to

support a finding of guilt. Nor does the additional evidence tip the balance.

      Reversed.




                                                                           A-4553-18
                                       9